Case 3:19-mj-00133-RCY Document1 Filed 10/10/19 Page 1 of 1 PagelD# 1

 

 

   

5 o7
Mb : sah 10f ALVd
iS yy rio Kin of f(A Vo biae/s z ake
WAOLAO ONLLSRIAY JO AYOALYNOIS HAAIO £ LSTYUV JO ALLEL ONV JWYN CaATAO Ws: Lvd

rng ria Of) yf Eek Hy

IW JURpUayap se aaoqr at jo wh DUI YIM poindaxa pur partaaal spar JURLIBAN SIU].

 

 

 

 

 

 

NaO.Laa

 

IDYIO [RlIpny jo auweny

 

 

 

~ EIS RQ 1B PANY [IVE]
LONE, pur anc] yuapa Aindaq ‘AL JC) Tuimssy 10 PUNIEUBIS
BLURQETY “UIPYSUTLTTE] - BLOC (Lc 494 WWaydag \ ANY I \
PAO Tuinss] JOON | INO « munis] Mi O OWEN
UNOD DPLISIC, sales penuy) Yep) SRRIVH ON NOUVHS
CH hHOW LLY SS
SUTIN dat to Uy Suraieyo JUNI OIpUuy (U)R JOMSUB O} aapn [ aRSTAPUL ISdIBSU OY] O1 YAY LIO] Jay to Unry GuULIg pup
TSPRE NL “UUT ssaadsy ‘proy ssaid¢y Big L¢7 | 18 Auag 297] prarc sale OC CNVIAIWOD APAUAH TUV NOA

IDO SAIC paiuy pazuoy ny Aue pue
[BYSABPY Sais pauuyn ayy = tO

LSeRRY WO LNVwRIVM GA TVas

(s)lurpuayaq
ALOE, 997] PlArc]

IDS-EHOT-O8bo-a bg “ON asety

>

VOTYAWY AO SALV.LS GA.LINA

VINVAVTY JO LORLLSIG NUAHLUON AHL Os
Lozi gbal cot LUNOD LORLLSIG SALV.LS GALINA

3 - o2@$ 27 —~acbo-/labl = _
